     Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 1 of 34 PageID# 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


DEVIN G. NUNES                                 )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )              Case No.    1:19-cv-1148
                                               )
                                               )              TRIAL BY JURY
FUSION GPS a/k/a BEAN, LLC                     )              IS DEMANDED
GLENN SIMPSON                                  )
                                               )
-and-                                          )
                                               )
CAMPAIGN FOR ACCOUNTABILITY,                   )
    INC.                                       )
                                               )
        Defendants.                            )
                                               )



                                 COMPLAINT
        Plaintiff, Devin G. Nunes (“Plaintiff”), by counsel, files the following Complaint

against defendants, Fusion GPS a/k/a Bean, LLC (“Fusion GPS”), Glenn Simpson

(“Simpson”) and Campaign for Accountability, Inc. (“CfA”), jointly and severally.

        Plaintiff seeks (a) compensatory damages, statutory damages (threefold the actual

damages sustained), and punitive damages in the sum of $9,900,000.00, plus (b)

prejudgment interest on the principal sum awarded by the Jury at the rate of six percent per

year from January 25, 2018 pursuant to § 8.01-382 of the Virginia Code (1950), as amended

(the “Code”), (c) a reasonable attorney’s fee, (d) post-judgment interest, and (e) court costs

– arising out of the Defendants’ acts of racketeering activity in violation of Title 18 U.S.C.




                                              1
  Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 2 of 34 PageID# 2



§ 1962(a-c), conspiracy to violate Title 18 U.S.C. § 1962(a-c), and common law

conspiracy.

                                  I. INTRODUCTION

       1.      This is a case about active, coordinated and ongoing corruption, fraud and

obstruction of justice by Fusion GPS, its founder, Glenn Simpson, and the CfA.

       2.      The Defendants are persons associated in fact (a RICO enterprise) who

engage in interstate commerce by the use of one or more instrumentalities, including, but

not limited to, the Internet, computers, telephones, mails and facsimile. In 2018, the

Defendants received income derived, directly or indirectly, from a pattern of racketeering

activity and have used or invested such income, directly or indirectly, in the establishment

or operation of an enterprise engaged in, or the activities of which affect, interstate

commerce. Through a pattern of racketeering activity, involving acts of wire fraud in

violation of Title 18 U.S.C. § 1343 and acts of obstruction of justice in violation of Title

18 U.S.C. §§ 1503(a), 1512(b), 1512(d) and 1513(e), the Defendants have maintained,

directly or indirectly, an interest in or control of an enterprise which is engaged in, or the

activities of which affect, interstate commerce. While associated with such enterprise, the

Defendants conducted or participated, directly or indirectly, in the conduct of such

enterprise’s affairs through a pattern of racketeering activity. Between 2018 and the

present, the Defendants have engaged in activity that is prohibited by Title 18 U.S.C. §§

1962(a), 1962(b), and 1962(c).

       3.      The Defendants’ ongoing and continuous racketeering activities are part of

a joint and systematic effort to intimidate, harass, threaten, influence, interfere with,

impede, and ultimately to derail Plaintiff’s congressional investigation into Russian



                                              2
  Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 3 of 34 PageID# 3



intermeddling in the 2016 U.S. Presidential Election. In furtherance of their conspiracy,

the Defendants, acting in concert and with others, filed fraudulent and retaliatory “ethics”

complaints against Plaintiff that were solely designed to harass and intimidate Plaintiff, to

undermine his Russia investigation, and to protect Simpson, Fusion GPS and others from

criminal referrals.

       4.      Plaintiff was injured in his business, property and reputation by Defendants’

racketeering activity and tortious misconduct. Plaintiff brings this action (a) to recover

money damages for injuries caused by the Defendants’ racketeering activity, (b) for

disgorgement of the ill-gotten gains and fruits of Defendants’ unlawful enterprise, (c) to

impose reasonable restrictions on Defendants’ future activities, including Defendants’ use

of fraudulent opposition research and fraudulent “ethics” complaints to intimidate

members of Congress and other law enforcement officers in the performance of their

official duties, (d) to enjoin the Defendants from committing wire fraud and from

obstructing justice, and (e) to order the dissolution or reorganization of Fusion GPS and

the CfA so as to prevent or restrain the Defendants from committing fraud, lying to the

Federal Bureau of Investigation (“FBI”), Department of Justice (“DOJ”), Congress and

Senate, obstructing justice, and violating Title 18 U.S.C. § 1962 in the future.

                                      II. PARTIES

       5.      Plaintiff is a citizen of California. He has served in the United States House

of Representatives since 2003. He currently represents California’s 22nd Congressional

District, which is located in the San Joaquin Valley and includes portions of Tulare and

Fresno Counties. He is the author of the book, Restoring the Republic, which was

published in September 2010. Plaintiff was born in Tulare, California. His family is of



                                             3
  Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 4 of 34 PageID# 4



Portuguese descent, having emigrated from the Azores to California. From childhood, he

worked on a farm that his family operated in Tulare County for three generations. He

raised cattle as a teenager, used his savings to begin a harvesting business, and then bought

his own farmland with his brother. Plaintiff graduated from Tulare Union High School.

After associate’s work at College of the Sequoias, he graduated from Cal Poly San Luis

Obispo, where he received a bachelor’s degree in agricultural business and a master’s

degree in agriculture. Plaintiff was first elected to public office as one of California’s

youngest community college trustees in state history at the age of 23. As a member of the

College of the Sequoias Board from 1996 to 2002, he was an advocate for distance learning

and the expansion of programs available to high school students. In 2001, he was appointed

by President George W. Bush to serve as California State Director for the United States

Department of Agriculture’s Rural Development section. He left this post to run for

California’s 21st Congressional District and now serves in the 22nd District as a result

of redistricting in 2010. Plaintiff serves as Ranking Member of the House Permanent

Select Committee on Intelligence, having been appointed to the Committee in the 112th

Congress and serving as Committee Chairman during the 114th and 115th Congresses. He

was appointed to the Ways and Means Committee in the 109th Congress and now serves as

a Ranking Member of the Health Subcommittee and a member of the Trade Subcommittee,

having served as Chairman of the Trade Subcommittee in the 113th Congress. Plaintiff

previously served as a member of the House Budget Committee during the 111th Congress.

In the 108th Congress, his first term in the House of Representatives, he served on the

House Resources Committee, in which he was Chairman of the National Parks

Subcommittee, and on the Agriculture and Veterans Affairs Committees. Congressman



                                             4
  Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 5 of 34 PageID# 5



Nunes has traveled extensively to war zones to meet with soldiers and examine first-hand

their status. As a member of the House Permanent Select Committee on Intelligence, he

participates in oversight of the U.S. national security apparatus, including the intelligence-

related activities of seventeen agencies, departments, and other elements of the United

States Government, most of which are located in Virginia within the Alexandria Division.

[https://nunes.house.gov/about/; https://www.devinnunes.com/bio].

       6.      Created in 1977, the House Permanent Select Committee on Intelligence

(the “House Intelligence Committee”) oversees the nation’s intelligence agencies,

including components of the Departments of Defense, Homeland Security, Justice, State,

Treasury and Energy. Consistent with its mission and jurisdiction, the House Intelligence

Committee has the authority and power, inter alia, to conduct investigations, issue

subpoenas for the production of memoranda, documents and records or other material, to

compel testimony from witnesses, and to make criminals referrals to the DOJ.

[https://republicans-intelligence.house.gov/uploadedfiles/hpsci_rules_of_procedure_-

_115th_congress.pdf;       https://www.govinfo.gov/content/pkg/HMAN-115/pdf/HMAN-

115.pdf].

       7.      On March 1, 2017, the House Intelligence Committee approved a bipartisan

“Scope of Investigation” to guide the Committee in its investigation into the Russian active

measures campaign that targeted the 2016 U.S. Presidential Election. Plaintiff confirmed

that the “Intelligence Committee has been investigating Russia for years and warning about

the Putin regime’s hostile international actions, its aggression in cyber space, and its

influential international propaganda campaigns. The committee is determined to continue

and expand its inquiries into these areas, including Russian activities related to the 2016



                                              5
  Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 6 of 34 PageID# 6



U.S. elections. On a bipartisan basis, we will fully investigate all the evidence we collect

and follow that evidence wherever it leads.” In its investigation, the Committee publicly

vowed to conduct interviews, take witness testimony and to “seek access to and custody of

all relevant information, including law enforcement and counterintelligence information,

consistent with the Committee’s oversight jurisdiction and investigative responsibilities.”

[https://intelligence.house.gov/news/documentsingle.aspx?DocumentID=217].

       8.      Defendant, Fusion GPS, is a Delaware limited liability company

headquartered in Washington, D.C.       Fusion GPS represents that it “provides premium

research, strategic intelligence, and due diligence services to corporations, law firms, and

investors worldwide.” [http://www.fusiongps.com/]. In truth, Fusion GPS is a political war

room for hire that specializes in dirty tricks and smears. As a regular way of doing

business, it smears the opposition on behalf of its undisclosed clients. Upon information

and belief, many of Fusion GPS’ clients, agents and donors are located in Virginia. Fusion

GPS repeatedly uses the same means and methods: it creates fake “dossiers” and supplies

the fraudulent documents to “friendlies” in the media for dissemination online and via

social media. Another technique employed by Fusion GPS is “astro-turfing”. Astroturfing

is the attempt to create an impression of widespread grassroots support for a position, where

no such support actually exists. Fusion GPS uses multiple “cut-outs”, online identities and

fake pressure groups to mislead the public into believing that its positions on behalf of

clients are correct and/or commonly held. CfA is regularly used by astroturfers like Fusion

GPS. [https://fortune.com/2016/08/19/google-transparency-project-2/].

       9.      Defendant, Simpson, is a principal of Fusion GPS. Simpson manages

Fusion GPS and is its “public” face. In 2016, Simpson conspired with Perkins Coie, LLP



                                             6
  Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 7 of 34 PageID# 7



(“Perkins Coie”), Orbis Business Intelligence, Ltd. (“Orbis”) and Christopher Steele

(“Steele”) to manufacture a compendium of fake “intelligence” reports that Simpson and

Steele provided to the FBI and DOJ and then leaked to mainstream media outlets, for the

express purpose of instigating and promoting the false narrative that the Trump campaign

or persons associated with it colluded with Russians. [https://gop.com/meet-fusion-gps/].

At all times material to this case, Simpson and Fusion GPS shared a common goal with the

Democratic National Committee (“DNC”) and the Hillary Clinton presidential campaign

of using the false and defamatory statements in the “Steele Dossier” to poison the minds

of voters against candidate Donald Trump (“Trump”) and to influence the outcome of 2016

Presidential Election.

       10.     Orbis is a corporation organized and existing under the laws of the United

Kingdom.     Steele founded Orbis in 2009. [https://orbisbi.com/about-orbis/].      Orbis

describes itself as a leading corporate intelligence consultancy. [https://orbisbi.com/].

Steele graduated from Cambridge University in 1986 with a degree in social and political

science. He worked for British intelligence, MI6, until 2008.

       11.     Perkins Coie is an international law firm [https://www.perkinscoie.com/en/]

with offices worldwide. Marc E. Elias (“Elias”) is the chair of Perkins Coie’s Political

Law Group. [https://www.perkinscoie.com/en/professionals/marc-e-elias.html]. Michael

Sussmann (“Sussmann”) is a partner at Perkins Coie.         Sussmann, a former Justice

Department official, represents that he is “a nationally-recognized privacy, cybersecurity

and national security lawyer. He is engaged on some of the most sophisticated, high-stakes

matters today, such as his representation of the Democratic National Committee and

Hillary Clinton’s presidential campaign in their responses to Russian hacking in the 2016



                                            7
  Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 8 of 34 PageID# 8



presidential election.”    Sussman is often quoted in the Wall Street Journal.

[https://www.perkinscoie.com/en/professionals/michael-sussmann.html].

       12.     Defendant, CfA, is a dark money, partisan, left-wing 501(c)(3) nonprofit

organization that uses the Freedom of Information Act, litigation, and “aggressive

communications” to target government officials, principally conservative Republicans.

[https://campaignforaccountability.org/about/]. 1 CfA claims (ironically) that it “works on

behalf of the public interest to expose corruption, negligence and unethical behavior

wherever it may occur.” As part of its business, CfA operates a website, a Twitter account

(@Accountable_Org), a Facebook account, a YouTube channel, and publishes articles via

Medium. In 2017, CfA received a total of $994,811 in contributions and grants. In 2018,

CfA received a total of $1,270,480 in contributions and grants. CfA does not disclose the

identities of its donors. Upon information and belief, CfA’s donors include the left-wing

funding/incubation non-profit, New Venture Fund. [https://www.influencewatch.org/non-

profit/new-venture-fund/; http://www.siliconbeat.com/2016/07/19/googles-secretive-and-

deep-pocketed-foe-heavily-funded-by-gates-hewlett-foundations/].

       13.     On August 1, 2019, the Daily Caller revealed that CfA engaged Fusion GPS

as an “independent contractor” in 2018 and paid Fusion GP nearly $140,000 for

unspecified “research”. [https://dailycaller.com/2019/08/01/liberal-watchdog-fusion-gps-




       1
               CfA was founded in 2015 by alumni of prominent left-wing opposition
research super PAC, American Bridge 21st Century, and Citizens for Responsibility and
Ethics in Washington (CREW), an “advocacy group” that uses “aggressive legal action,
in-depth research, and bold communications” to target Republican officeholders. [See
https://www.citizensforethics.org/who-we-are/]. Daniel E. Stevens (“Stevens”), CfA’s
executive director, lives in Springfield, Virginia.

                                            8
  Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 9 of 34 PageID# 9



trump/ (“Liberal Watchdog Group That Targeted Google And Devin Nunes Paid

Fusion GPS $140K For Research”)].

                          III. JURISDICTION AND VENUE

       14.      The United States District Court for the Eastern District of Virginia has

subject matter jurisdiction over this action pursuant to Title 28 U.S.C. § 1331 (Federal

Question), § 1332 (Diversity) and § 1367 (Supplemental Jurisdiction). The parties are

citizens of different States and the amount in controversy exceeds the sum or value of

$75,000, exclusive of interest, costs and fees.

       15.      Each of the Defendants is subject to personal jurisdiction in Virginia

pursuant to Virginia’s long-arm statute, § 8.01-328.1(A)(1), (A)(3) and (A)(4) of the Code,

as well as the Due Process Clause of the United States Constitution. The Defendants are

subject to both general and specific personal jurisdiction. They engage in continuous and

systematic business in Virginia. They have minimum contacts with Virginia such that the

exercise of personal jurisdiction over them comports with traditional notions of fair play

and substantial justice and is consistent with the Due Process Clause of the United States

Constitution.

       16.      Venue is proper in the Alexandria Division of the United States District

Court for the Eastern District of Virginia pursuant to Title 18 U.S.C. § 1965(a) and Title

28 U.S.C. § 1391(b). The Defendants reside, are found, have agents, and transact affairs

in Virginia. The vast majority of Trump campaign foreign policy meetings between June

2016 and September 2016 occurred in Virginia in Arlington County and Fairfax County.

Many of the key witnesses to the Defendants’ corrupt business practices – including former




                                              9
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 10 of 34 PageID# 10



FBI director, James Comey (“Comey”), Andrew McCabe (“McCabe”), Bruce Ohr, and

Fusion GPS contractor, Nellie Ohr – reside in Virginia.

                           IV. STATEMENT OF THE FACTS

       17.     On April 12, 2015, Hillary Rodham Clinton declared her candidacy for

President of the United States. She officially received the nomination of the Democratic

Party on July 26, 2016 at the Democratic National Convention.

       18.     During the 2016 presidential campaign, the Clinton campaign and the DNC

paid Perkins Coie a total of $12.4 million. Perkins Coie did not provide $12.4 million in

legal services to the Clinton campaign and the DNC during the 2016 presidential election

cycle. Perkins Coie, with the knowledge and authority of the Clinton campaign and the

DNC, acted as a conduit to funnel campaign funds ($1 Million Dollars) to Fusion GPS in

order to create a false narrative about opposition Republican presidential candidate Trump.

A.     The Fraudulent “Steele Dossier”

       19.     In April 2016, Elias on behalf of Perkins Coie engaged Fusion GPS on

behalf of the Clinton campaign and the DNC to prepare a salacious “dossier” that could be

used to smear Trump. The Clinton campaign and the DNC, through Perkins Coie, funded

Fusion GPS's opposition research through the end of October 2016, days before the

Presidential   Election.    [https://www.nytimes.com/2017/10/24/us/politics/clinton-dnc-

russia-dossier.html (“Clinton Campaign and Democratic Party Helped Pay for Russia

Trump     Dossier”);    https://www.washingtonpost.com/world/national-security/clinton-




                                            10
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 11 of 34 PageID# 11



campaign-dnc-paid-for-research-that-led-to-russia-dossier/2017/10/24/226fabf0-b8e4-

11e7-a908-a3470754bbb9_story.html]. 2

       20.     Perkins Coie chose Fusion GPS to smear opposition candidate Trump

because of Fusion GPS’ well-documented history of defamation, dirty tricks and its pattern

and practice of using fabricated “dossiers” and the media to intimidate and smear targets.

[E.g. https://www.wsj.com/articles/SB10001424052702304203604577397031654422966

(“The President’s Hit List”); https://www.scribd.com/document/354721041/Testimony-

of-Thor-Halvorssen-to-the-Senate-Committee-on-the-Judiciary-7-26-2017 (“Thank you

for the opportunity to provide testimony about Fusion GPS, its role in a multi-billion-dollar

corruption case benefitting the Venezuelan regime, and how they violate [FARA]”);

http://infodio.com/20170114/fusion/gps/derwick/associates/venezuela/corruption

(“Fusion GPS link to Derwick Associates: Venezuela's most corrupt criminal gang”);

https://www.theatlantic.com/politics/archive/2017/07/bill-browders-testimony-to-the-

senate-judiciary-committee/534864/ (“Veselnitskaya, through Baker Hostetler, hired




       2
                 The revelation that the Clinton campaign and the DNC had paid Fusion GPS
emerged from an October 24, 2017 letter filed in court by Perkins Coie. In pertinent part,
the letter states:

       “Fusion GPS approached Perkins Coie in early March of 2016 and …
       expressed interest in an engagement with the Firm in connection with the 2016
       presidential election to continue research regarding then-Presidential candidate
       Donald Trump, research that Fusion GPS had conducted for one or more other
       clients during the Republican primary contest … To assist in its representation of
       the DNC and Hillary for America, Perkins Coie engaged Fusion GPS”.

[https://www.washingtonpost.com/world/national-security/clinton-campaign-dnc-paid-
for-research-that-led-to-russia-dossier/2017/10/24/226fabf0-b8e4-11e7-a908-
a3470754bbb9_story.html;
https://assets.documentcloud.org/documents/4116755/PerkinsCoie-Fusion-
PrivelegeLetter-102417.pdf].
                                             11
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 12 of 34 PageID# 12



Glenn Simpson of the firm Fusion GPS to conduct a smear campaign against me and Sergei

Magnitsky in advance of congressional hearings on the Global Magnitsky Act. He

contacted a number of major newspapers and other publications to spread false information

that Sergei Magnitsky was not murdered, was not a whistle-blower, and was instead a

criminal. They also spread false information that my presentations to lawmakers around

the world were untrue.”); https://thefederalist.com/2017/10/10/u-s-media-help-russia-

destabilize-united-states/ (“Does U.S. Media Help Russia Destabilize The United

States?”)].

       21.     Fusion GPS hired Orbis to create the “dossier” to smear Trump and help in

disseminating the scandalous accusations to the media.

       22.     At the time Fusion GPS hired Orbis, Steele acted as a paid informant for the

FBI.

       23.     Steele created a compendium of “Company “Intelligence Report[s]” that he

delivered to Simpson and Fusion GPS.

       24.     The various “Company Intelligence Report[s]” that are part of the “dossier”

manufactured by Orbis and Steele for Fusion GPS are fabrications.

       25.     Fusion GPS paid Orbis approximately $170,000 for the false and

disgraceful “Steele Dossier”.

B.     Fusion GPS, Simpson and Steele Leak The Fraudulent “Steele Dossier”

       26.     The Republican National Committee (“RNC”) held its presidential

nominating convention in Cleveland, Ohio, from July 18-21, 2016.

       27.     Trump won the Republican nomination for President of the United States.




                                            12
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 13 of 34 PageID# 13



       28.     On July 31, 2016, the FBI officially launched operation “Crossfire

Hurricane”. [https://www.nytimes.com/2018/05/16/us/politics/crossfire-hurricane-trump-

russia-fbi-mueller-investigation.html].

       29.     Between July 31, 2016 and September 23, 2016, Fusion GPS and Simpson,

acting in concert with Steele, leaked the “Steele Dossier” to the FBI, DOJ, State

Department, and multiple “journalists” who were friendly to presidential candidate,

Clinton. By September 23, 2016, the “Steele Dossier” was in the hands of at least nine (9)

media outlets, including the Wall Street Journal, Washington Post, the New Yorker,

McClatchy, and Yahoo News. [https://www.washingtonpost.com/politics/hero-or-hired-

gun-how-a-british-former-spy-became-a-flash-point-in-the-russia-

investigation/2018/02/06/94ea5158-0795-11e8-8777-2a059f168dd2_story.html].

       30.     Steele was “desperate” to see Donald Trump defeated in the 2016

Presidential election. [https://thehill.com/opinion/white-house/425739-fisa-shocker-doj-

official-warned-steele-dossier-was-connected-to-clinton (Associate Deputy Attorney

General Bruce Ohr (“Bruce Ohr”) told congressional investigators that “Christopher Steele

was, as I said, desperate that Trump not be elected.”)]. Steele’s personal bias and lack of

veracity was well-known to Fusion GPS and Simpson.             Fusion GPS and Simpson

commissioned the “Steele Dossier” and leveraged Steele’s extreme political bias and

motive to lie. On October 11, 2016, Steele met with Deputy Assistant Secretary of State

Kathleen Kavalec (“Kavalec”). Steele admitted to Kavalec that his “research” was political

and that he was facing an Election Day deadline to make it public. Steele told Kavalec that

his “client” (Fusion GPS) was “keen to see this information come to light prior to

November 8,” the date of the 2016 presidential election. [https://thehill.com/opinion/white-



                                            13
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 14 of 34 PageID# 14



house/442592-steeles-stunning-pre-fisa-confession-informant-needed-to-air-trump-dirt].

       31.     On October 21, 2016, the FBI used part of the “Steele Dossier” – Company

Intelligence Report (CIR) 94 – to seek a warrant to spy on Carter W. Page (“Page”)

pursuant to the Foreign Intelligence Surveillance Act of 1978 (“FISA”). The FISA

application, signed by Comey, falsely represented to the FISA Court that the information

in the application was “VERIFIED”:




       32.     The “Steele Dossier” accusations of collusion between the Trump campaign

or persons associated with it and Russians have never been verified. They cannot be

verified because they are false. They were manufactured by Steele and Fusion GPS out of

whole cloth.




                                          14
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 15 of 34 PageID# 15



       33.     The FISA application discloses that Steele was approached by Fusion GPS

through Simpson 3 (referred to in the application as an “identified US person”), and that

Perkins Coie (referred to in the application as a “US-based law firm”) had hired Fusion

GPS “to conduct research regarding Candidate #1s [Trump] ties to Russia.” The FISA

application confirms that Steele and Fusion GPS “have a long-standing business

relationship”. The FISA application does not identify Steele’s “sub-source(s)”. 4

       34.     On October 31, 2016, Mother Jones published an article entitled, “A

Veteran Spy Has Given the FBI Information Alleging a Russian Operation to

Cultivate Donald Trump”. [https://www.motherjones.com/politics/2016/10/veteran-spy-

gave-fbi-info-alleging-russian-operation-cultivate-donald-trump/]. 5    The source of the

Mother Jones article was Steele. Steele spoke with Mother Jones’ reporter, David Corn,




       3
                Simpson formerly was an investigative reporter for the Wall Street Journal.
He has a long history of working with the FBI and reporting on corruption and influence
in and around Russia. Simpson orchestrated Fusion GPS’ media outreach program and
dissemination of the “Steele Dossier” to the Government agencies and the media.
[https://dailycaller.com/2019/03/04/glenn-simpson-jonathan-winer-dossier/;
https://dailycaller.com/2017/07/13/details-emerge-about-trump-dossier-firms-media-
outreach-campaign/].
       4
                Simpson told Bruce Ohr that Steele’s main source wasn’t in Moscow but,
rather, was a “former Russian intelligence figure in Washington”. Bruce Ohr’s notes quote
Simpson as follows: “[m]uch of the collection about the Trump campaign ties to Russia
comes from a former Russian intelligence officer (? not entirely clear) who lives in the
US”.         [https://thehill.com/hilltv/rising/417535-questions-grow-about-fbi-vetting-of-
christopher-steeles-russia-expertise].

       5
                On October 10, 2016, Simpson told Bruce Ohr that he (Simpson) asked
Steele to talk to Mother Jones. [https://thehill.com/hilltv/rising/401185-the-handwritten-
notes-exposing-what-fusion-gps-told-doj-about-trump (“‘Glen [sic] asked Chris to speak
to the Mother Jones reporter. It was Glen’s Hail Mary attempt [to influence the election],’”
Ohr wrote.”)].

                                            15
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 16 of 34 PageID# 16



at Simpson’s behest. 6 Mother Jones reported that Steele “now works” for Fusion GPS,

which Mother Jones described as “a US firm that gathers information on Russia for

corporate clients”. Mother Jones revealed that Steele “was assigned the task of researching

Trump’s dealings in Russia and elsewhere, according to the former spy [Steele] and his

associates [Simpson] in this American firm.” Mother Jones quoted a “fiery letter” from

Democratic Senator Harry Reid (“Reid”) to Comey that disclosed the following:

       “In my communications with you and other top officials in the national security
       community, it has become clear that you possess explosive information about close
       ties and coordination between Donald Trump, his top advisors, and the Russian
       government … The public has a right to know this information.”

Reid was briefed on the “Steele Dossier” sometime prior to the end of August 2016.

       35.     In November 2016, Steele met in Great Britain with David J. Kramer

(“Kramer”), director of the McCain Institute for International Leadership, a private

foundation associated with the late-U.S. Senator John McCain (“McCain”).

[https://www.mccaininstitute.org/staff/david-j-kramer/]. The purpose of the meeting was

to brief Kramer on behalf of Senator McCain, who at the time was an outspoken critic of



       6
                In October 2016, the FBI “suspended” its relationship with Steele because
of Steele’s flagrant breaches of FBI trust and protocol. According to the FISA application:




                                            16
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 17 of 34 PageID# 17



the Trump candidacy. Steele and/or Simpson gave Kramer a copy of the first sixteen

reports in the “Steele Dossier” for redelivery to Senator McCain. Kramer, a former State

Department official and a Trump detractor, leaked (republished) the DNC-financed “Steele

Dossier” to, inter alia, BuzzFeed News.

       36.     Kramer met with BuzzFeed’s Ken Bensinger (“Bensinger”) during the 2016

Christmastime holidays. Bensinger took cellphone photos of the entire “Steele Dossier”.

[https://www.washingtontimes.com/news/2019/mar/14/david-kramer-spread-steele-

dossier-around-washingt/;      see      also     https://www.mcclatchydc.com/news/nation-

world/national/article160622854.html (“At least a dozen national media organizations had

a copy of the Steele dossier before it became public but hadn’t published details because

much of the information had not been corroborated”)]. 7

       37.     On January 10, 2017, CNN reported that “intelligence chiefs” had briefed

President-Elect Trump and President Obama on the accusations contained in the “Steele

Dossier”.        CNN        described     the        “Steele   Dossier”   as   “Classified”.

[https://www.cnn.com/2017/01/10/politics/donald-trump-intelligence-report-

russia/index.html].

       38.     On January 10, 2017, after publication of the CNN report, Bensinger, on

behalf of BuzzFeed News, published the “Steele Dossier”. The “full document” linked to

Bensinger’s story was the cell phone copy of the “Steele Dossier” that Bensinger obtained



       7
               McCain gave Comey a copy of the “Trump dossier” on January 6, 2017.
[https://www.mcclatchydc.com/news/nation-world/national/article160622854.html].
Comey briefed President-elect Trump on the “dossier” that same day. Briefing the
President-elect was the “brainchild” of Director of National Intelligence James Clapper
(“Clapper”), who also had the “dossier”. [https://thefederalist.com/2018/04/20/comeys-
memos-indicate-dossier-briefing-of-trump-was-a-setup/].

                                                17
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 18 of 34 PageID# 18



from Kramer. [https://www.buzzfeednews.com/article/kenbensinger/these-reports-allege-

trump-has-deep-ties-to-russia;    https://www.nytimes.com/2017/01/11/us/politics/donald-

trump-russia-intelligence.html?module=inline]. 8

        39.     On January 11, 2017, the New York Times revealed that Fusion GPS was

behind the “Steele Dossier”. [https://www.nytimes.com/2017/01/11/us/politics/donald-

trump-russia-intelligence.html?smid=tw-nytimes&smtyp=cur&_r=0].              The Wall Street

Journal revealed that Steele was the author. [https://www.wsj.com/articles/christopher-

steele-ex-british-intelligence-officer-said-to-have-prepared-dossier-on-trump-

1484162553].

C.      The Congressional Investigation

        40.     Plaintiff was one of the leading and most vocal members of Congress to

advocate for a thorough investigation of the role Fusion GPS and the “Steele Dossier”

played in advancing the “Russia collusion” narrative. Fusion GPS and Simpson harbored

spite and ill-will towards Plaintiff and decided to smear Plaintiff as a result of his tenacious

efforts in 2017 to expose Fusion GPS’ nefarious activities.

        41.     On August 24, 2017, in his capacity as Chairman of the House Intelligence

Committee, Plaintiff authorized subpoenas to both DOJ and FBI for all documents they

had relating to their relationship with Steele and/or the “Steele Dossier”.

[http://i2.cdn.turner.com/cnn/2017/images/09/06/chm.ltr.to.ag.sessions.re.subpoena.comp

liance--1.september.17.pdf]. All subpoenas authorized by Plaintiff were issued pursuant



        8
                 On January 10, 2017, Ben Smith (“Smith”), editor-in-chief of BuzzFeed,
advised the staff of BuzzFeed News that there were “real solid reasons to distrust” the
veracity of the allegations contained in the “Trump dossier”. Smith tweeted the note he
sent to his staff. [https://twitter.com/BuzzFeedBen/status/818978955965464580/photo/1].

                                              18
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 19 of 34 PageID# 19



to a constitutionally authorized investigation by a Committee of the U.S. House of

Representatives with jurisdiction over intelligence and intelligence-related activities—

activities designed to protect the United States and its citizens from potential cyber-attacks

now and in the future.

       42.     In a September 1, 2017 letter to Attorney General, Jeff Sessions

(“Sessions”), Plaintiff stated as follows:




Plaintiff’s letter pointed out the lack of cooperation he had received in 2017 in obtaining

responses to Russia-investigation related requests:




       43.     On October 4, 2017, Plaintiff, in his capacity as Chairman of the House

Intelligence Committee, authorized subpoenas for documents and to compel testimony

                                             19
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 20 of 34 PageID# 20



from Simpson and Fusion GPS partners Peter Fritsch 9 and Thomas Catan.10

https://www.cnn.com/2017/10/10/politics/fusion-gps-subpoenas-devin-nunes/index.html;

https://www.cnn.com/2017/10/18/politics/fusion-gps-partners-plead-fifth-before-house-

intel/index.html (noting that Fusion GPS’ attorney revealed that Fritsch and Catan invoked

their Fifth Amendment rights not to answer questions before the Committee)].

       44.     Plaintiff also issued a subpoena to Fusion GPS’ bank, TD Bank, for the

company’s financial records. Fusion GPS sought a temporary restraining order and

preliminary injunction to block release of the bank records. Fusion GPS failed in its effort

to prevent disclosure of the bank records. Bean, LLC v. John Doe Bank, 291 F.Supp.3d 34

(D. D.C. 2018). The bank records produced by Fusion GPS revealed that the Clinton

campaign, the DNC and Perkins Coie paid for Fusion GPS’ anti-Trump research.

[https://thehill.com/homenews/house/354796-nunes-signs-off-on-new-subpoenas-in-

russia-investigation; https://www.washingtonexaminer.com/byron-york-in-dossier-probe-

fusion-gps-asks-court-to-stop-house-from-seeing-bank-records].



       9
                Fritsch is a co-founder of Fusion GPS and partner of Simpson’s. Fritsch
was responsible for running opposition research for Fusion GPS on Theranos.
[https://www.washingtonpost.com/investigations/journalism-for-rent-inside-the-
secretive-firm-behind-the-trump-dossier/2017/12/11/8d5428d4-bd89-11e7-af84-
d3e2ee4b2af1_story.html (“Fusion GPS bills itself as a corporate research firm, but in
many ways it operates with the secrecy of a spy agency … Fusion worked to blunt
aggressive reporting on the medical-device company Theranos, which was later found to
have problems with its novel blood-testing technology. It was also hired to ward off
scrutiny of the nutritional supplement company Herbalife, which ultimately paid
$200 million to distributors to settle claims by regulators … Fusion’s work on the dossier
went beyond ordinary opposition research, the kind that might explore a candidate’s past
legislative history or embarrassing gaffes — known in the industry as “votes and quotes.”
Instead, it paid a former British spy to compile intelligence from unnamed Russian
sources.”)].

       10
               Catan is the third partner of Fusion GPS. Like Simpson and Fritsch, he used
to work for the Wall Street Journal. [https://www.wsj.com/news/author/thomas-catan].
                                            20
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 21 of 34 PageID# 21



       45.     On November 14, 2017, Simpson testified behind closed doors before the

House Intelligence Committee. He was accompanied by three (3) lawyers.

       46.     On January 17, 2018, the House Intelligence Committee published an

unclassified, redacted transcript of Simpson’s testimony in executive session.

[https://docs.house.gov/meetings/IG/IG00/20180118/106796/HMTG-115-IG00-

20180118-SD002.pdf].

       47.     It was immediately obvious to Representatives and reporters alike that

Simpson had lied in his testimony to the House Intelligence Committee. [See, e.g.,

https://www.powerlineblog.com/archives/2018/01/simpson-tried-to-deceive-congress-on-

the-fusion-gps-obama-doj-connection.php     (“SIMPSON       TRIED      TO    DECEIVE

CONGRESS        ON     THE     FUSION      GPS/OBAMA         DOJ     CONNECTION”);

https://dailycaller.com/2018/09/17/bruce-ohr-testimony-fusion-gps-glenn-simpson/

(“DOJ official Bruce Ohr testified that he met with Fusion GPS founder Glenn Simpson in

August 2016. That conflicts with what Simpson told a congressional committee in

November. He [Simpson] said he did not meet Ohr until after the 2016 election …

Department of Justice (DOJ) official Bruce Ohr told Congress in August that he met before

the 2016 election with Glenn Simpson, a direct contradiction to what the Fusion GPS

founder said in a congressional deposition in 2017”); https://www.tabletmag.com/jewish-

news-and-politics/253004/fusion-gps-donald-trump (“Did Glenn Simpson Lie to

Congress?”);      https://www.washingtontimes.com/news/2018/may/31/glenn-simpson-

accused-lying-congress-sen-charles-g/ (“Why key architect of the anti-Trump dossier is

now accused of lying to Congress”)].




                                           21
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 22 of 34 PageID# 22



       48.     In fact, Simpson lied to both the House of Representatives and the United

States Senate about his role and involvement in advancing the anti-Trump smear campaign

before and after the 2016 presidential election. The following testimony by Simpson to

the House Intelligence Committee was knowingly and willfully false:




Simpson also knowingly and willfully lied to the Senate Judiciary Committee. His

statement to the Senate Judiciary Committee on August 22, 2017 that he “had no client

after the [2016 presidential] election” was an “outright lie”. As Senator Grassley observed:

       “For example, when the Committee staff interviewed Glenn Simpson in August of
       2017, Majority staff asked him: ‘So you didn’t do any work on the Trump matter
       after the election date, that was the end of your work?’ Mr. Simpson answered: ‘I
       had no client after the election.’ As we now know, that was extremely misleading,
       if not an outright lie.”

[https://thefederalist.com/2018/12/04/grassley-fusion-gps-founder-ceo-glenn-simpson-

lied-senate-testimony/;    https://www.breitbart.com/politics/2018/05/29/grassley-fusion-

gps-founder-gave-extremely-misleading-testimony-about-trump-work/].




                                            22
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 23 of 34 PageID# 23



       49.     Simpson knew that there was a substantial likelihood that he could be

indicted for making false statements to the FBI and DOJ, lying to Congress and the Senate,

and for obstructing justice. Simpson knew that it was a Federal crime to corruptly11

influence, obstruct, or impede, or endeavor to influence, obstruct or impede the House

Intelligence Committee in its Russia investigation.

       50.     Fearing a criminal referral for his false statements to the FBI and DOJ, for

lying to Congress and the Senate, and for obstructing the House Intelligence Committee in

its Russia investigation, the Defendants directly and aggressively retaliated against

Plaintiff, employing the same or similar means and methods as Fusion GPS and Simpson

have employed multiple times in the past to smear the opposition. [See, e.g., Halvorssen v.

Simpson, Case 2:18-cv-02683-ENV-RLM (E.D.N.Y.) (Document 1) (Simpson creates a

phony “dossier” that he passes on to “friendly journalists” and/or associates who use the

negative information to smear the target)].

D.     The Three Retaliatory Ethics Complaints

       51.     On January 25, 2018, as news of Simpson’s perjury was being widely

reported, CfA, acting in concert with Fusion GPS, faxed an “ethics” complaint against

Plaintiff to the Office of Congressional Ethics (“OCE”).

       52.     The purpose of Defendants’ first “ethics” complaint was to threaten and

intimidate Plaintiff, impede his communications with “conservative” members of the press,

chill reporting of Fusion GPS and Simpson’s wrongdoing, interfere with Plaintiff’s



       11
               As used in Title 18 U.S.C. § 1505, the term “corruptly” means acting with
an improper purpose, personally or by influencing another, including making a false or
misleading statement, or withholding, concealing, altering, or destroying a document or
other information. 18 U.S.C. § 1515(b).

                                              23
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 24 of 34 PageID# 24



congressional investigation into Fusion GPS and the “Steele Dossier”, and dissuade

Plaintiff from making criminal referrals to the DOJ.

       53.     On March 1, 2018, CfA faxed a second “ethics” complaint against Plaintiff

to OCE. This time, CfA falsely accused Plaintiff and staff members acting at his direction

of having leaked to the press private text messages between Senator Mark Warner and

Adam Waldman, a lawyer connected to Steele, in which Senator Warner tried to arrange a

meeting with Steele.

       54.     Defendants’ intended goal was to undermine confidence in Plaintiff, harass

and overwhelm him with litigation, and distract him from his duties as a member of the

House Intelligence Committee.

       55.     On July 11, 2018, CFA faxed a third “ethics” complaint to OCE, this time

falsely stating that Plaintiff “violated federal law and House ethics rules by failing to

include information on his personal financial disclosure forms and accepting an

impermissible gift.” An accompanying press release published on CfA’s website contained

the following defamatory clickbait headline:

 Ethics Complaint Against Rep. Devin Nunes for
    Lying About His Investments in Several
            California Companies
[https://campaignforaccountability.org/work/ethics-complaint-against-rep-devin-nunes-

for-lying-about-his-investments-in-several-california-companies/].

       56.     CfA’s third ethics complaint was the result of a joint effort that included

Michael Seeley (“Seeley”), a political activist and long-time member of Southern

California Americans for Democratic Action (“SCADA”), a left-wing, populist political


                                           24
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 25 of 34 PageID# 25



organization committed to liberal politics, liberal policies, and a liberal future.

[https://www.adasocal.org/board_members_1]. Upon information and belief, Fusion GPS

and/or CfA directed Seeley to make a request under the California Public Records Act

(“PRA”) for emails received by Plaintiff’s wife, Elizabeth, an elementary school teacher.

Seeley’s request targeting Plaintiff’s wife ended up costing the Tulare County Office of

Education thousands of dollars in unnecessary cost and expense.         Seeley published

Elizabeth Nunes’ emails online and included the names and email addresses of numerous

school administrators and teachers, resulting in extensive harassment of these innocent,

hard-working citizens of Tulare County, including hateful accusations that they teach

bigotry and racism. [https://www.scribd.com/user/399236302/Michael-Seeley]. In fact,

the school was so concerned about security problems resulting from this situation that it

adopted enhanced security measures.

       57.     In addition to CfA, Fusion GPS, upon information and belief, recruited

additional bad actors, including political operative Elizabeth “Liz” Mair (“Mair”), and

encouraged and enticed them to participate in the coordinated attacks upon Plaintiff. Mair

works for anonymous, dark money clients. In her own words, she “anonymously smear[s]”

her clients’ opposition “on the internet”. [https://www.linkedin.com/in/liz-mair-76b03a2/

(“What do I do for these clients? Anonymously smear their opposition on the Internet.”)].

Mair controls the Swamp Accountability Project (“Swamp”), a dark money group run out

of Alexandria, Virginia. On the same day CfA filed its third complaint, Swamp filed an

“ethics” complaint against Plaintiff. [https://swampaccountabilityproject.com/letter/]. It

was no coincidence. It was, as Mair boasts, a planned and extremely well-organized smear




                                           25
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 26 of 34 PageID# 26



campaign. The organized and coordinated attacks on Plaintiff bear all the hallmarks of a

Fusion GPS smear operation.

       58.     The purpose of the Fusion GPS/CfA “ethics” complaints was to create

negative publicity for Plaintiff, to harass, intimidate and distract Plaintiff, to cast a pall

upon the Congressional investigation into the role that Fusion GPS, Simpson and the

“Steele Dossier” played in advancing the “Russia collusion” narrative, and to dissuade

Plaintiff from pursuing criminal charges against Simpson and Fusion GPS. Just as they

had done with Halvorssen and many others, Fusion GPS, acting in concert with CfA and

Mair, coordinated the attacks on Plaintiff with McClatchy, a newspaper with a known axe

to grind against Plaintiff. Each of the “ethics” complaints filed against Plaintiff was leaked

to McClatchy and immediately reported by McClatchy in the Fresno Bee. [E.g.,

https://www.fresnobee.com/news/politics-government/politics-columns-blogs/political-

notebook/article214693435.html].

       59.     On September 6, 2018, the Federalist reported that CfA refused to comment

when asked if they had collaborated with Seeley in submitting the FRA request for

Elizabeth Nunes’ emails. [https://thefederalist.com/2018/09/06/resistance-torches-devin-

nunes-family-dared-expose-intel-agencies-collusion-democrats/         (“Devin     Nunes     is

precisely why we know anything about Hillary Clinton and the Democratic National

Committee's dishonest and bizarre activities. No wonder he’s a huge Democrat target”).

       60.     Although CfA defended Fusion GPS in its initial “ethics” complaint,

Plaintiff did not know and could not have discovered the depth of the concerted effort

between Fusion GPS and CfA to injure and intimidate Plaintiff and interfere with his

congressional investigation.



                                             26
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 27 of 34 PageID# 27



        61.      On March 22, 2019, Special Counsel Robert Mueller submitted his

confidential report entitled “Report on the Investigation into Russian Interference in the

2016 Presidential Election” (the “Mueller Report”). The Special Counsel and his staff of

19 lawyers, assisted by a team of approximately 40 FBI agents, intelligence analysts,

forensic accountants, and other professional staff, issued more than 2,800 subpoenas,

executed nearly 500 search warrants, obtained more than 230 orders for communication

records, issued almost 50 orders authorizing use of pen registers, made 13 requests to

foreign governments for evidence, and interviewed approximately 500 witnesses.

        62.      The Mueller Report proves that the “Steele Dossier” was false and

misleading in all material respects.

        63.      On August 1, 2019, Plaintiff learned that CfA paid Fusion GPS almost

$140,000 in 2018 to conduct “research”.

        64.      CfA collaborated with Fusion GPS to weaponize the ethics process against

Plaintiff.    The “ethics” complaints, reported by media sympathizer McClatchy as if

legitimate, were, in fact, deceitful political attacks designed to intimidate Plaintiff and

obstruct his congressional investigation.

        65.      Fusion GPS’ dirty tricks continue to the present day. In 2017, after Trump

won the presidential election, the Democracy Integrity Project (“TDIP”) paid Fusion GPS

and firms tied to it and Steele more than $3.8 million to continue opposition “research” on

Trump and alleged “collusion” with “Russia”. TDIP paid $3.3 million to Fusion GPS,

another $250,000 to “Walsingham Partners Ltd.”, a London-based firm owned by Steele

and his partner, Christopher Burrows, nearly $130,000 to “Edward Austin Ltd.”, a London-

based intelligence consultancy operated by Edward Baumgartner, a Fusion GPS contractor,



                                             27
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 28 of 34 PageID# 28



and another $148,000 to the law firm Zuckerman Spaeder, which has represented Fusion

GPS in a variety of dossier-related legal matters. Perkins Coie paid $1 million to Fusion

GPS in 2016 to investigate Trump. The payments made by TDIP are more than three times

what the DNC and the Clinton campaign paid Fusion GPS and Steele during the 2016

presidential campaign to investigate Donald Trump’s possible ties to Russia.

[https://dailycaller.com/2019/04/01/fusion-gps-steele-soros-millions/].

                                    COUNT I - RICO

       66.     Plaintiff restates paragraphs 1 through 65 of this Complaint and

incorporates them herein by reference.

       67.     Fusion GPS, Simpson and CfA corruptly and by threatening letters or

communications influenced, obstructed and impeded, or endeavored to influence, obstruct

or impede, the due administration of justice in violation of Title 18 U.S.C. § 1503(a).

       68.     Fusion GPS, Simpson and CfA knowingly used intimidation, threatened,

and attempted to corruptly persuade Plaintiff, and engaged in misleading conduct toward

Plaintiff with the intent to influence, prevent or delay the testimony of Plaintiff, other

members of the House Intelligence Committee, and other third-parties in an official

proceeding in violation of Title 18 U.S.C. § 1512(b)(1). Fusion GPS, Simpson and CfA

also knowingly used intimidation, or attempted to do so, and engaged in misleading

conduct toward Plaintiff with the intent to cause or induce Plaintiff to withhold one or more

criminal referrals to the DOJ in violation of Title 18 U.S.C. § 1512(b)(2).

       69.     Fusion GPS, Simpson and CfA intentionally harassed Plaintiff and thereby

hindered, delayed, prevented or dissuaded Plaintiff and other members of the House

Intelligence Committee, or attempted to do so, from (a) reporting to a law enforcement



                                             28
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 29 of 34 PageID# 29



officer of the United States, including the FBI and/or DOJ, the commission or possible

commission of a Federal offense, (b) seeking the arrest of Simpson, other officers and

employees of Fusion GPS, and/or Steele, and (c) causing a criminal prosecution to be

sought or instituted, in violation of Title 18 U.S.C. § 1512(d)(2-4).

       70.     Fusion GPS, Simpson and CfA knowingly, with the intent to retaliate, took

action harmful to Plaintiff, including interference with Plaintiff’s lawful employment and

livelihood as a U.S. Congressman, for providing to a law enforcement officer truthful

information relating to the commission or possible commission of a Federal offense by

Fusion GPS, Simpson and/or other officers and employees of Fusion GPS in violation of

Title 18 U.S.C. § 1513(e).

       71.     Fusion GPS and Simpson, together with Orbis and Steele, corruptly created

and supplied a fraudulent document – the “Steele Dossier” – and made false statements to

the FBI, DOJ, State Department, and to Congress for the express purpose of influencing

the outcome of the 2016 U.S. Presidential election and, thereafter, to topple a sitting

President. In his capacity as a United States Congressman, Plaintiff investigated the

allegations of “collusion” between the Trump campaign and persons associated with it and

Russia. Plaintiff investigated the role of Fusion GPS, Simpson and the “Steele Dossier” in

advancing the “Russia collusion” narrative. Plaintiff discovered that Fusion GPS and

Simpson committed multiple federal crimes, including violations of Title 18 U.S.C. §§

1001 and 1505. Through a pattern of racketeering activity that, inter alia, involved acts of

wire fraud in violation of 18 U.S.C. § 1343 and obstruction of justice in violation of Title

18 U.S.C. §§ 1503, 1512 and 1513, the Defendants engaged in concerted action the purpose

of which was to harass, intimidate, influence, obstruct and impede Plaintiff’s investigation,



                                             29
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 30 of 34 PageID# 30



to dissuade Plaintiff from making a criminal referral, and to injure Plaintiff’s reputation.

The Defendants functioned as a continuing unit. As an “astroturfer”, Fusion GPS and

Simpson chose CfA, Mair and McClatchy as fronts or “cut-outs” for the smear campaign.

The Defendants controlled the specific means and methods employed by the enterprise, the

nature and timing of the smear campaign launched in January 2018, and they pursued a

common goal of intimidation and harassment.

       72.      Plaintiff has been injured in his business, property and reputation by reason

of Defendants’ multiple violations of Title 18 U.S.C. § 1962, described above. Defendants

proximately caused Plaintiff’s loss. Their collusion to smear Plaintiff and to obstruct his

congressional investigation of Fusion GPS and the “Steele Dossier” and their actions in

levelling the fraudulent “ethics” complaints led directly to Plaintiff’s injuries. Defendants

have engaged in at least two acts of racketeering activity (wire fraud and obstruction of

justice), one of which occurred after the effective date of Part 1, Chapter 96 of Title 18 of

the United States Code and the last of which occurred within ten years after the commission

of a prior act of racketeering activity. Defendants operated or managed an enterprise

through a pattern of racketeering activity. Defendants continue to engage in related

racketeering activity, the direct purpose of which is to intimidate and harm Plaintiff and to

interfere with his congressional investigation, which continues.           The nature of the

Defendants’ racketeering activity (including its multiple schemes or artifices), its

continuity (over many years in the case of Fusion GPS and Simpson), its relatedness (same

modus operandi as has been used against multiple other targets, same media sympathizer,

McClatchy, same or similar purposes, results, and methods of commission), and its breadth

(the sheer number of victims), is such that there is a threat that it will continue indefinitely



                                              30
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 31 of 34 PageID# 31



and be repeated in the future. Defendants’ past misconduct, including aggressive smear

campaigns undertaken against Halvorssen, Browder, Trump and Plaintiff, by its nature

projects into the future with the threat of repetition. Indeed, Fusion GPS was paid

$3,300,000 in 2017 to continue the campaign against President Trump.

       73.     As a direct and proximate cause of the Defendants’ violations of Title 18

U.S.C. § 1962(a-c), Plaintiff suffered injury and loss.

       74.     In accordance with 18 U.S.C. § 1964(c), Plaintiff seeks threefold the

damages he has sustained, the costs of this suit, and reasonable attorney’s fees incurred.

                          COUNT II – RICO CONSPIRACY

       75.     Plaintiff restates paragraphs 1 through 74 of this Complaint and

incorporates them herein by reference.

       76.     Beginning in or about January 2018 and continuing through the present,

Fusion GPS and Simpson combined, associated, agreed or acted in concert with CfA and

others, including Mair, for the express purposes of injuring Plaintiff through a pattern of

racketeering activity and acts of racketeering in violation of Title 18 U.S.C. § 1962.

       77.     Defendants acted intentionally, purposefully, without lawful justification,

and with the express knowledge that they were injuring Plaintiff’s business and reputation.

       78.     As a direct and proximate cause of the Defendants’ violations of Title 18

U.S.C. § 1962(d), Plaintiff suffered injury and loss.

       79.     In accordance with 18 U.S.C. § 1964(c), Plaintiff seeks threefold the

damages he has sustained, the costs of this suit, and reasonable attorney’s fees incurred.




                                             31
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 32 of 34 PageID# 32



                    COUNT III – COMMON LAW CONSPIRACY

       80.     Plaintiff restates paragraphs 1 through 79 of this Complaint and

incorporates them herein by reference.

       81.     The Defendants’ actions, detailed above, constitute a conspiracy at common

law.

       82.     As a direct result of the Defendants’ willful misconduct, Plaintiff suffered

damage and incurred loss, including, but not limited to, injury to his business and

reputation, court costs, and other damages.



                                      CONCLUSION

       Fusion GPS, Simpson and Steele fraudulently developed the “Steele Dossier” and

disseminated it to U.S. Government officials and the press as if the salacious accusations

were true. Plaintiff investigated this wrongdoing, causing Fusion GPS and Simpson to

retaliate against him and to take action that was intended to harass, intimidate and influence

Plaintiff in the performance of his congressional investigation. That retaliation and

obstruction of justice consisted of a coordinated effort by the Defendants to manufacture

“ethics” complaints against Plaintiff and to utilize the press (McClatchy) as a weapon to

pressure Plaintiff to back off his investigation of Fusion GPS and Simpson. Defendants’

corrupt acts of racketeering are part of their regular way of doing business. That way of

doing business must end here and now.




                                              32
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 33 of 34 PageID# 33



       Plaintiff alleges the foregoing based upon personal knowledge, public statements

of others, and records in his possession. Plaintiff believes that substantial additional

evidentiary support, which is in the exclusive possession of the Defendants and their agents

and other third-parties, will exist for the allegations and claims set forth above after a

reasonable opportunity for discovery.

       Plaintiff reserves his right to amend this Complaint upon discovery of additional

instances of the Defendants’ wrongdoing.



                    CONCLUSION AND REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court to enter Judgment against

the Defendants, jointly and severally, as follows:

       A.      Compensatory damages in the amount of $3,300,000 or such greater amount

as is determined by the Jury;

       B.      Threefold damages in the sum of $9,900,000.00;

       C.      Punitive damages in the amount of $350,000 or the maximum amount

allowed by law;

       D.      Disgorgement of all income and profit obtained by the enterprise from or as

a result of the alleged racketeering activity;

       E.      Injunctive relief in accordance with Title 18 U.S.C. § 1964;

       F.      Dissolution and/or reorganization of Fusion GPS and CfA to prevent these

Defendants from engaging in wrongdoing in the future;

       G.      Prejudgment interest at the maximum rate allowed by law;




                                                 33
 Case 1:19-cv-01148 Document 1 Filed 09/04/19 Page 34 of 34 PageID# 34



       H.     Postjudgment interest on the principal sum of the Judgment entered against

Google from the date of Judgment until paid;

       I.     Attorney’s Fees, Expert Witness Fees and Costs;

       J.     Such other relief as is just and proper.



                         TRIAL BY JURY IS DEMANDED



DATED:        September 4, 2019



                             DEVIN G. NUNES



                             By:     /s/ Steven S. Biss
                                     Steven S. Biss (VSB # 32972)
                                     300 West Main Street, Suite 102
                                     Charlottesville, Virginia 22903
                                     Telephone:      (804) 501-8272
                                     Facsimile:      (202) 318-4098
                                     Email:          stevenbiss@earthlink.net

                                     Counsel for the Plaintiff




                                            34
